



Exhibit 10.23
CENTENE CORPORATION
Restricted Stock Unit Agreement Granted Under
2012 Stock Incentive Plan


THIS AGREEMENT is entered into by Centene Corporation, a Delaware corporation
(hereinafter the “Company”), and the undersigned employee of the Company
(hereinafter the “Participant”).
WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with the Participant’s relationship with the Company; and
WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1.
Grant of RSUs.



This Agreement evidences the grant by the Company on the Issue Date (or the
“Grant Date”) to the Participant of restricted stock units (each an “RSU,” and
collectively the “RSUs”) pursuant to the Company’s 2012 Stock Incentive Plan
(the “Plan”). Each RSU represents the right to receive one share of the common
stock, $.001 par value per share, of the Company (“Common Stock”) as provided in
this Agreement. The shares of Common Stock that are issuable upon vesting of the
RSUs are referred to in this Agreement as “Shares.”
2.
Performance Condition and Vesting.



(a) The grant of RSUs provided for in Section 1 shall be contingent on the
Company meeting a cumulative three year pre-tax margin target of ____ and a
three year annualized compounded revenue growth rate (excluding GAAP premium tax
revenue and health insurer fee revenue) of ____. The number of RSUs may be
increased or decreased based on the Company’s performance compared to these
metrics as described in Exhibit A.
(b) If the requirements of paragraph (a) are satisfied in accordance with the
terms of Exhibit A, then the RSUs shall vest as to 100% of the number of shares
granted on the first trading day following the ____ year end earnings release.
The Participant must hold vested shares for one year from the vesting date, less
shares valued at an amount equivalent to the Participant’s tax liability
applicable to the vested shares at the Participant’s marginal tax rate. The
Participant’s tax liability may exceed the minimum statutory withholding.


3.
Reorganization Event.



Upon the occurrence of a “Change in Control,” all of the RSUs that (but for the
application of this clause) are not vested at the time of the occurrence of such
Change in Control event shall vest at the greater of the actual performance
level at the time of the Change in Control or the target level as set forth in
Exhibit A. The shares represented by the RSUs so vested shall not be subject to
the one-year additional holding requirement under Section 2(b). A “Change in
Control” shall be deemed to have occurred if any of the events set forth in any
one of the following clauses shall occur: (i) any Person (as defined in section
3(a)(9) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and as such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding a group of persons including the Participant, is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities of the Company representing forty percent
or more of the combined voting power of the Company’s then-outstanding
securities; (ii) individuals who, as of the Grant Date, constitute the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute a majority thereof (provided, however, that an individual becoming a
director subsequent to the Grant Date whose election, or nomination for election
by the Company’s stockholders, was approved by at least a majority of the
directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors of the Company); or (iii) the stockholders of the Company consummate a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting





--------------------------------------------------------------------------------





securities of the surviving entity) at least fifty percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation.
4.
Distribution of Shares.



(a)Timing of Distribution. The Company will distribute to the Participant (or to
the Participant’s estate in the event of the death of the Participant occurring
after a vesting date but before distribution of the corresponding Shares), as
soon as administratively practicable after the vesting date, the Shares
represented by RSUs that vested on such vesting date.


(b)No Fractional Shares. No fractional Shares shall be issuable pursuant to any
RSU. In lieu of any fractional shares to which the Participant would otherwise
be entitled, the Company shall pay cash in an amount equal to such fraction
multiplied by the Fair Market Value (as defined in the Plan) of a share of
Common Stock.


(c)Termination of Employment. In the event that the Participant’s employment
with the Company (and any parent or subsidiary thereof) is terminated for any
reason by the Company or by the Participant other than by reason of death or
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)) or Qualified Retirement (as defined below),
the RSUs shall cease vesting as of the date of termination. In the event the
Participant’s employment with the Company (and any parent or subsidiary thereof)
is terminated by reason of death or disability (as defined previously in this
Section 4.(c)), the pro-rata amount of RSUs, based on the number of full months
employed with the Company during the performance period (as described in Exhibit
A), shall immediately vest, and fractional shares will be rounded down to the
nearest full share and will not be distributed or paid in cash. In the event the
Participant’s employment with the Company (and any parent or subsidiary thereof)
is terminated by reason of a Qualified Retirement, the pro-rata amount of RSUs,
based on the number of full months employed with the Company during the
performance period, shall remain eligible to vest, but shall otherwise remain
subject to increase or decrease based on the Company’s performance compared to
the metrics as described in Exhibit A. Any such RSUs which are earned shall be
distributed in stock as soon as practicable following the termination of the
performance period and shall not be subject to the one-year additional holding
requirement under Section 2(b). A Qualified Retirement is a retirement made
pursuant to a bona-fide notice of retirement made 90 days in advance by a
Participant who is at least 55 years old and has been employed at the Company
for at least 10 years.


(d)Compliance Restrictions. The Company shall not be obligated to issue to the
Participant the Shares upon the vesting of any RSU (or otherwise) unless (i) the
Participant has complied with covenants set forth in Section 10 of this
Agreement and (ii) the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including any
applicable federal or state securities laws and the requirements of any stock
exchange or quotation system upon which Common Stock may then be listed or
quoted.


5.
Restrictions on Transfer.



The RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered
by the Participant, either voluntarily or by operation of law, except by will or
the laws of descent and distribution.
6.
No Rights as Stockholder.



Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to the RSUs granted hereunder until such Share has been delivered to
the Participant.
7.
Withholding Taxes; Section 83(b) Election.



(a)No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, the amount (with respect to such vesting, the
“Withholding Amount”) of the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Participant upon such vesting,
based on minimum statutory withholding rates for all tax purposes, including
payroll and social security taxes, that are applicable to such income.


(b)The Participant acknowledges that no election under Section 83(b) of the Code
may be filed with respect to the RSUs.





--------------------------------------------------------------------------------







8.
Automatic Sale Upon Vesting.



(a)Upon any vesting of RSUs pursuant to Section 2 hereof, the Company may sell,
or arrange for the sale of, such number of the Shares issuable pursuant to such
vested RSU under Section 2 as is sufficient to generate net proceeds to satisfy
the Company’s minimum statutory withholding obligations with respect to the
income recognized by the Participant upon vesting (based on minimum statutory
withholding rates for all tax purposes, including payroll and social security
taxes, that are applicable to such income), and the Company shall retain such
net proceeds in satisfaction of such tax withholding obligations.


(b)The Participant hereby appoints the Company’s Secretary as his or her
attorney-in-fact to sell the Shares in accordance with this Section 8. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 8.


(c)It is understood that the Participant and the Company may agree from time to
time, subject to compliance with applicable laws, to procedures to be
implemented, in lieu of the procedures set forth in paragraphs (a) and (b) of
this Section 8, to fund the Withholding Amount.


9.
Provisions of the Plan.



The RSUs are subject to the provisions of the Plan, a copy of which is being
furnished to the Participant with this Agreement.
10.
Participant’s Covenants.



For and in consideration of the delivery of this Agreement, the Participant
agrees to the provisions of this Section 10.
(a)Confidential Information. As used in this Agreement, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary information relating to the Company or the business of the Company,
including information relating to financial statements, customer lists and
identities, potential customers, customer contacts, employee skills and
compensation, employee data, suppliers, acquisition targets, servicing methods,
equipment, programs, strategies and information, analyses, marketing plans and
strategies, profit margins, financial, promotional, marketing, training or
operational information, and other information developed or used by the Company
that is not known generally to the public or the industry. Confidential
Information shall not include any information that is in the public domain or
becomes known in the public domain through no wrongful act on the part of the
Participant.


(b)Non-Disclosure. The Participant agrees that the Confidential Information is a
valuable, special and unique asset of the Company’s business, that such
Confidential Information is important to the Company and the effective operation
of the Company’s business, and that during employment with the Company and at
all times thereafter, the Participant shall not, directly or indirectly,
disclose to any competitor or other person or entity (other than current
employees of the Company) any Confidential Information that the Participant
obtains while performing services for the Company, except as may be required in
the Participant’s reasonable judgment to fulfill his duties hereunder or to
comply with any applicable legal obligation.


(c)Non-Competition; Non-Solicitation.


(i)
During Participant’s employment with the Company and for the period of six (6)
months immediately after the termination of Participant’s employment with the
Company (including any parent, subsidiary, affiliate or division of the Company)
for any reason whatsoever, and whether voluntary or involuntary, Participant
shall not invest in (other than in a publicly traded company with a maximum
investment of no more than 1% of outstanding shares), counsel, advise, consult,
be employed or otherwise engaged by or with any entity or enterprise
(“Competitor”) that competes with (A) the Company’s business of providing
Medicaid managed care services, Medicaid-related services, behavioral health,
nurse triage or pharmacy compliance specialty services or (B) any other business
in which, after the date of this Agreement, the Company (or any parent,
subsidiary, affiliate or division of the Company) becomes engaged (or has taken
substantial steps in which to become engaged) on or prior to the date of
termination of Participant’s employment. For purposes of paragraph 10,
Participant agrees that this agreement not to compete applies to any Competitor
that does business within the state of Missouri or and any other state in which
Centene does business, and that such geographical limitation is reasonable.



(ii)
During the Participant’s employment with the Company (or any parent, subsidiary,
affiliate or division of the Company) and for the period of twelve months
immediately after the termination of the Participant’s employment with the
Company (or any parent, subsidiary, affiliate or division of the Company) for
any cause whatsoever, and whether






--------------------------------------------------------------------------------





voluntary or involuntary (“Restricted Period”), the Participant will not, either
directly or indirectly, either for himself or for any other person, firm,
company or corporation, call upon, solicit, divert, or take away, or attempt to
solicit, divert or take away any of the customers, prospective customers,
business, vendors or suppliers of the Company that the Participant had dealings
with, or responsibility for, or as to which the Participant had access to
confidential information.


(iii)
The Participant shall not, at any time during the Restricted Period, without the
prior written consent of the Company, (i) directly or indirectly, solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the
previous six months an employee, representative, officer or director of the
Company (or any parent, subsidiary, affiliate or division of the Company); or
(ii) take any action to encourage or induce any employee, representative,
officer or director of the Company (or any parent, subsidiary, affiliate or
division of the Company) to cease their relationship with the Company (or any
parent, subsidiary, affiliate or division of the Company) for any reason.



(iv)
If the participant’s employment ends by reason of a Qualified Retirement, the
post-employment restrictions set forth in subsections 10(c)(i), (ii) and (iii)
above shall continue until the later of (x) the date set forth in 10(c)(i), (ii)
and (iii), as applicable, or (y) the expiration of the last performance period
for which the Participant is receiving pro-rata vesting; provided that after the
date set forth in subsection 10(c)(i), (ii) or (iii), as applicable, the sole
remedies for the Company relating to a violation of the applicable
post-employment restrictions shall be those set forth in subsections 10(e)(ii)
and (iii) below.



(v)
This Section 10(c) shall not apply if a "Change in Control" (as defined in
Section 3) occurs.



(d)Enforcement. If any of the provisions or subparts of this Section 10 shall be
held to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions or subparts thereof shall nevertheless continue to be valid
and enforceable according to their terms. Further, if any restriction contained
in the provisions or subparts of this Section 10 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.


(e)
Remedy for Breach.



(i)Because the Participant’s services are unique and because the Participant has
access to the Company’s Confidential Information, the parties agree that any
breach or threatened breach of this Section 10 will cause irreparable harm to
the Company and that money damages alone would be an inadequate remedy. The
parties therefore agree that, in the event of any breach or threatened breach of
this Section 10, and in addition to all other rights and remedies available to
it, the Company may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief, without a bond, in order to
enforce or prevent any violations of the provisions of this Section 10.


(ii)The Participant shall immediately repay to the Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by
Participant upon the sale or other disposition of the Shares occurring at any
time during the period commencing on the date that is three years before the
date of termination of the Participant’s employment with the Company and all
Subsidiaries of the Company and ending on the date of the Participant’s breach
or threatened breach of this Section 10 (the “Refund Period”), together with
interest accrued thereon, from the date of such breach or threatened breach, at
the prime rate (compounded calendar monthly) as published from time to time in
The Wall Street Journal, electronic edition (“Interest”); and


(iii)The Participant shall repay to the Company a cash sum equal to the fair
market value of all of the Shares transferred by the Participant as a gift or
gifts at any time during the Refund Period, together with Interest, and for
which purpose, “fair market value” shall be the Fair Market Value of one share
of Common Stock on the date such gift occurs.


(iv)The Participant acknowledges and agrees that nothing contained herein shall
be construed to be an excessive remedy to prohibit the Company from pursuing any
other remedies available to it for such actual or threatened breach, including
the recovery of money damages, proximately caused by the Participant’s breach of
this Section 10.


(f)Survival. The provisions of this Section 10 shall survive and continue in
full force in accordance with their terms notwithstanding any forfeiture,
termination or expiration of this Agreement in accordance with its terms or any
termination of the Participant’s employment for any reason (whether voluntary or
involuntary).







--------------------------------------------------------------------------------





11.Miscellaneous.


(a)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(b)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.


(c)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.


(d)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after delivery to a
United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this paragraph (d).


(e)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the RSUs.


(f)Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Bryan Cave LLP, is acting as counsel to the Company in
connection with the transactions contemplated by the agreement, and is not
acting as counsel for the Participant.


(g)Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.


(h)Deferral. Neither the Company nor the Participant may defer delivery of any
Shares issuable under unvested RSUs except to the extent that such deferral
complies with the provisions of Section 409A of the Code.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


CENTENE CORPORATION
       
    
    










                                





